AMENDMENT 2 TO EXCLUSIVE LICENSE AGREEMENT




THIS AMENDMENT 2 TO EXCLUSIVE LICENSE AGREEMENT (the “Amendment”) is made this
21st day of December 2011, by and between Advanomics Corporation, a Canadian
corporation (the “Licensor”), with its principal place of business at 579 rue
Lajeunesse, Laval, Quebec, Canada, H7X 3K4, and Sunshine Biopharma, Inc., a
Colorado corporation (“the Licensee”), with its principal place of business at
2015 Peel Street, 5th Floor, Montreal, Quebec H3A 1T8, who hereby agree as
follows:


RECITALS:


WHEREAS, the parties hereto have previously entered into that certain Exclusive
License Agreement dated August 20, 2009 (the “License Agreement”), wherein
Licensor provided Licensee an exclusive license to the oncology drug, Adva-27a
(Difluoro-Etoposidetm) as well as the Adva-27a development through clinical
trials (the “Licensed Materials”); and


WHEREAS, the parties hereto hereby wish to amend the License Agreement as
indicated herein.


NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency
of which is acknowledged, the parties hereto hereby agree to amend the License
Agreement as follows:


ARTICLE II
Term and Termination of License


Section 2.4.4 is hereby deleted in its entirety.


ARTICLE III
Consideration for License


ARTICLE III is hereby amended to replace Section 3.1(d) and add Section 3.1(e),
which shall henceforth read as follows:


“3.1           Consideration for License.  In consideration for the granting of
the exclusive License herein, Licensee hereby agrees to:


(d)           Pay Licensor (or its assigns) an annual license fee of $360,000.00
US on or before December 31 of each calendar year starting with the year 2012;
and


(e)           Reimburse Licensor (or its assigns) all of the research and
development expenses (including clinical trials expenses) which the licensor
incurs in connection with the Licensed Materials.  Such reimbursements to the
Licensor shall be made by the Licensee within ten (10) days of receipt of
relevant invoices by the Licensee.”


The balance of the License Agreement, as amended to date, shall remain in full
force and effect.


IN WITNESS WHEREOF the parties hereto have executed this amendment to the
License Agreement effective as of the date first written
above.                                                                                

                                              


LICENSOR:    LICENSEE:           ADVANOMICS CORPORATION   SUNSHINE BIOPHARMA,
INC.                           By: 
/s/Steve N. Slilaty
  By:
/s/ Camille Sebaaly
   
Steve N. Slilaty, President 
   
Camille Sebaaly, CFO
   
 
   
 
 

                                                                                                    
